Exhibit 10.3

LANDAMERICA FINANCIAL GROUP, INC.

OUTSIDE DIRECTORS DEFERRAL PLAN

Effective

April 1, 1998

Amended and Restated

Effective

January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE I   Definition of Terms    1

1.1  

  Account    1

1.2  

  Administrator    1

1.3  

  Affiliate    2

1.4  

  Beneficiary    2

1.5  

  Benefit Commencement Date    2

1.6  

  Board    2

1.7  

  Closing Price    2

1.8  

  Code    2

1.9  

  Compensation    2

1.10

  Corporation    2

1.11

  Death Benefit    2

1.12

  Deferral Amount    2

1.13

  Deferral Benefit    2

1.14

  Deferral Contributions    3

1.15

  Deferral Election    3

1.16

  Deferral Year    3

1.17

  Deferred Cash Account    3

1.18

  Deferred Stock Unit    3

1.19

  Deferred Stock Unit Account    3

1.20

  Director    3

1.21

  Effective Date    3

1.22

  Eligible Director    3

1.23

  Former Plan    3

1.24

  Key Employee    4

1.25

  Participant    4

1.26

  Plan    4

1.27

  Plan Year    4

1.28

  Rate of Return    4

1.29

  Short Plan Year    4 ARTICLE II   Eligibility and Participation    4

2.1  

  Eligibility    4

2.2  

  Notice and Election Regarding Active Participation    4

2.3  

  Commencement of Active Participation    5

2.4  

  Length of Participation    5 ARTICLE III   Determination of Deferral    5

3.1  

  Deferral Benefit    5

3.2  

  Transition Credits    5



--------------------------------------------------------------------------------

3.3

   Deferral Election    6

3.4

   Subtractions from Deferred Cash Account and Deferred Stock Unit Account    8

3.5

   Crediting of Interest to Deferred Cash Account    8

3.6

   Equitable Adjustment in Case of Error or Omission    8

3.7

   Statement of Benefits    8 ARTICLE IV    Accounts and Investments    8

4.1

   Accounts    8

4.2

   Deferred Stock Units    8

4.3

   Hypothetical Nature of Accounts and Investments    9 ARTICLE V    Vesting   
10 ARTICLE VI    Death Benefits    10

6.1

   Pre-Benefit Commencement Date Death Benefit    10

6.2

   Post-Benefit Commencement Date Death Benefit    10 ARTICLE VII    Payment of
Benefits    10

7.1

   Payment of Deferral Benefit    10

7.2

   Payment of Death Benefit    11

7.3

   Form of Payment of Deferral Benefit    11

7.4

   Benefit Determination and Payment Procedure    11

7.5

   Payments to Minors and Incompetents    11

7.6

   Distribution of Benefit When Distributee Cannot Be Located    11

7.7

   Acceleration of Benefits Prohibited    11 ARTICLE VIII    Beneficiary
Designation    12 ARTICLE IX    Withdrawals    12

9.1

   No Withdrawals Permitted    12

9.2

   Hardship Exemption    12 ARTICLE X    Funding    13 ARTICLE XI    Change of
Control    13

11.1

   Change of Control    13

11.2

   Effect of Change of Control    15

 

ii



--------------------------------------------------------------------------------

ARTICLE XII    Plan Administration    16 12.1      Appointment of Administrator
   16 12.2      Duties and Responsibilities of Plan Administrator    16
ARTICLE XIII    Amendment or Termination of Plan    17 ARTICLE XIV   
Miscellaneous    17 14.1      Non-assignability    17 14.2      Notices and
Elections    17 14.3      Delegation of Authority    17 14.4      Service of
Process    17 14.5      Governing Law    17 14.6      Binding Effect    17
14.7      Severability    18 14.8      Gender and Number    18 14.9      Titles
and Captions    18 14.10    Stock Subject to Plan    18 14.11    Effective
Date/Term    18

 

iii



--------------------------------------------------------------------------------

LandAmerica Financial Group, Inc.

Outside Directors Deferral Plan

Effective January 1, 1995, the Board of Directors of Lawyers Title Corporation
adopted the Outside Directors Deferral Plan, under which non-employee directors
of Lawyers Title Corporation had the opportunity to defer receipt of certain
compensation until retirement or departure from the Board.

The Board of Directors determined it to be in the best interests of the
Corporation to allow non-employee directors of the Corporation to continue to
have the opportunity to defer receipt of certain compensation until retirement
or departure from the Board provided that the deferred amounts are aligned with
the interests of the Corporation by being tied to the performance of the
Corporation’s common stock. Therefore, effective April 1, 1998, the Board of
Directors adopted the LandAmerica Financial Group, Inc. Outside Directors
Deferral Plan. The Board of Directors determined, effective January 1, 2004,
that it was in the best interest of the Corporation to make certain amendments
to the Outside Directors Deferral Plan to align the benefits available to
non-employee directors under the Outside Directors Deferral Plan with the
benefits provided to participants in Corporation’s Executive Voluntary Deferral
Plan.

Effective January 1, 2005, the Plan is further amended to conform to the
requirements of section 409A of the Internal Revenue Code. The amendments apply
solely to amounts accrued on and after January 1, 2005, plus any amounts accrued
prior to January 1, 2005, that are not earned and vested as of December 31,
2004. Amounts accrued prior to January 1, 2005, that are earned and vested as of
December 31, 2004, shall remain subject to the terms of the Plan as in effect on
December 31, 2004.

ARTICLE I

Definition of Terms

The following words and terms as used in this Plan shall have the meaning set
forth below, unless a different meaning is clearly required by the context:

1.1 Account. A bookkeeping account established for a Participant under Article
IV hereof. Effective January 1, 2005, the Corporation shall maintain a Pre-2005
Account and Post-2004 Account for each Participant. A Participant’s Pre-2005
Account shall document the amounts deferred under the Plan by the Participant
and any other amounts credited hereunder which are earned and vested prior to
January 1, 2005, plus earnings thereon. A Participant’s Post-2004 Account shall
document the amounts deferred under the Plan by the Participant and any other
amounts credited hereunder on and after January 1, 2005, plus earnings thereon.
Where applicable, a Participant’s Pre-2005 Account and Post-2004 Account may be
referred to collectively as the Participant’s “Account.”

1.2 Administrator. The Executive Compensation Committee of the Board is the Plan
Administrator unless responsibility is delegated as provided for in Article XII
hereof.



--------------------------------------------------------------------------------

1.3 Affiliate. Any subsidiary, parent, affiliate, or other related business
entity to the Corporation.

1.4 Beneficiary. The person or persons designated by a Participant or otherwise
entitled pursuant to Section 8.1 to receive benefits under the Plan attributable
to such Participant after the death of such Participant.

1.5 Benefit Commencement Date. The date irrevocably elected by the Participant
pursuant to Section 3.3, which date, with respect to the Participant’s Pre-2005
Account, may not be later than the Participant’s 70th birthday. The same Benefit
Commencement Date shall be required for all Deferral Contributions made and
Deferral Benefits attributable to a Deferral Year.

1.6 Board. The present and any succeeding Board of Directors of the Corporation,
unless such term is used with respect to a particular Affiliate and its
Directors, in which event it shall mean the present and any succeeding Board of
Directors of that Affiliate.

1.7 Closing Price. The closing price of a share of common stock of the
Corporation as reported on the New York Stock Exchange composite tape on such
day or, if the common stock of the Corporation was not traded on the New York
Stock Exchange on such day, then on the next preceding day that the common stock
of the Corporation was traded on such exchange, all as reported by such source
as the Administrator may select.

1.8 Code. The Internal Revenue Code of 1986, as the same may be amended from
time to time.

1.9 Compensation. Fees payable to a Participant for service as a member of the
Board, including (i) annual retainer fee (“Retainer”) and (ii) meeting or
committee fees (collectively referred to as “Additional Fees”) paid by the
Corporation to an Eligible Director, but excluding any such compensation
deferred from a prior period, expense reimbursement and allowances and benefits
not normally paid in cash to the Participant.

1.10 Corporation. LandAmerica Financial Group, Inc., or any successor thereto.

1.11 Death Benefit. The benefit with respect to a Participant due a
Participant’s Beneficiary, determined in accordance with Article VI hereof.

1.12 Deferral Amount. With respect to each Plan Year, the sum of the Deferral
Contributions of a Participant with respect to his Retainer and/or his
Additional Fees earned during the Plan Year.

1.13 Deferral Benefit. The balance in a Participant’s Deferred Cash Account and
Deferred Stock Unit Account.

 

-2-



--------------------------------------------------------------------------------

1.14 Deferral Contributions. That portion of a Participant’s Compensation which
is deferred under the Plan or which has been deferred under the Former Plan.

1.15 Deferral Election. An irrevocable election of a Deferral Amount in writing
executed by the Eligible Director or Participant and timely filed with the
Administrator.

1.16 Deferral Year. The Plan Year with respect to which a Deferral Contribution
is made. For purposes hereof, a Deferral Contribution is considered made with
respect to the Plan Year in which the amount was earned.

1.17 Deferred Cash Account. An unfunded, bookkeeping account maintained on the
books of the Corporation for a Participant which reflects his interest in
amounts attributable to his Deferred Contributions under the Former Plan. The
Deferred Cash Account of a Participant consists of his Deferral Contributions
made under the Former Plan with respect to Compensation earned after
December 31, 1994 and before April 1, 1998. Separate subdivisions of the
Deferred Cash Account shall continue to be maintained to reflect Deferral
Contributions made and Deferral Benefits attributable with respect to each
Deferral Year and within each Deferral Year, the Deferral Contributions and
Deferral Benefits attributable to Deferral Contributions of Retainer and
Deferral Contributions of Additional Fees.

1.18 Deferred Stock Unit. A hypothetical share of the Corporation’s common
stock.

1.19 Deferred Stock Unit Account. An unfunded, bookkeeping account maintained on
the books of the Corporation for a Participant which reflects his interest in
amounts attributable to his Deferred Contributions under the Plan. The Deferred
Stock Unit Account of a Participant consists of his Deferral Contributions made
under the Plan with respect to Compensation earned after April 1, 1998. Separate
subdivisions of the Deferred Stock Unit Account shall be maintained to reflect
Deferral Contributions made and Deferral Benefits attributable with respect to
each Deferral Year and within each Deferral Year, the Deferral Contributions and
Deferral Benefits attributable to Deferral Contributions of Retainer and
Deferral Contributions of Additional Fees.

1.20 Director. An individual who serves as a member of the Board.

1.21 Effective Date. The Effective Date of the Plan is April 1, 1998.

1.22 Eligible Director. A Director who is not an employee of the Corporation.

1.23 Former Plan. The Lawyers Title Corporation Outside Directors Deferral Plan
effective January 1, 1995.

 

-3-



--------------------------------------------------------------------------------

1.24. Key Employee. An Eligible Director who, as of December 31 of any Plan
Year, satisfies the requirements of Code section 416(i) without regard to Code
section 416(i)(5) will be considered a Key Employee for purposes of the Plan for
the 12-month period commencing on the next following April 1.

1.25 Participant. An Eligible Director who elects to participate in the Plan,
and further differentiated as follows:

(i) “Active Participant”: A Participant who has an election to make Deferral
Contributions to the Plan in effect at the time in question.

(ii) “Inactive Participant”: A Participant who does not have an election to make
Deferral Contributions to the Plan in effect at the time in question.

1.26 Plan. This document, as contained herein or duly amended, which shall be
known as the “LandAmerica Financial Group, Inc. Outside Directors Deferral Plan”
as amended and restated effective January 1, 2005.

1.27 Plan Year. The calendar year or any Short Plan Year.

1.28 Rate of Return. Nine percent for the 1995 through 1999 Deferral Years, and
nine percent for Deferral Years after 1999 until, if ever, increased by the
Executive Compensation Committee of the Board.

1.29 Short Plan Year. The remaining portion of the calendar year after the
Effective Date of this Plan.

ARTICLE II

Eligibility and Participation

2.1 Eligibility. Each Eligible Director shall be eligible to participate in the
Plan and to defer Compensation hereunder for such Plan Year.

2.2 Notice and Election Regarding Active Participation.

(a) The Administrator shall notify each Eligible Director within a reasonable
period of time prior to the beginning of each Plan Year.

(b) In order to become an Active Participant and to make Deferral Contributions
with respect to a Plan Year, an Eligible Director must file with the
Administrator a Deferral Election, as provided in Section 3.3 which is effective
as of the first day of the Plan Year, such election must be filed by the date
established by the Administrator, which date shall be no later than the
December 31 preceding such Plan Year or the last day before the commencement of
a Short Plan Year, whichever is applicable.

 

-4-



--------------------------------------------------------------------------------

(c) By executing and filing such election with the Administrator, an Eligible
Director consents and agrees to the following:

(i) To execute such applications and take such physical examinations and to
supply truthfully and completely such information as may be requested by any
health questionnaire provided by the Administrator;

(ii) To be bound by all terms and conditions of the Former Plan, the Plan and
all amendments thereto.

2.3 Commencement of Active Participation. An Eligible Director shall become an
Active Participant with respect to a Plan Year only if he is expected to have
Compensation during such Plan Year, and he timely files and has in effect a
Deferral Election for such Plan Year.

2.4 Length of Participation. An individual who is or becomes a Participant shall
be or remain an Active Participant as long as he has a Deferral Election in
effect; and he shall be or remain an Inactive Participant as long as he is
entitled to future benefits under the terms of the Plan and is not considered an
Active Participant.

ARTICLE III

Determination of Deferral

3.1 Deferral Benefit. For purposes hereof, a Participant’s Deferral Benefit
shall be the balance in his Deferred Cash Account and his Deferred Stock Unit
Account at the time in question.

3.2 Transition Credits. Each Participant who has a balance standing to his
credit in the Former Plan as of April 1, 1998, shall be permitted a one-time
election, on or before April 1, 1998, to convert all or a portion of the balance
standing to his credit in the Former Plan to Deferred Stock Units as of April 1,
1998. A Participant who elects to convert all or a portion of his Deferral
Account (as defined in the Former Plan) in the Former Plan to Deferred Stock
Units shall be credited with the number of Deferred Stock Units determined by
dividing the portion of his Deferred Cash Account under the Former Plan on
April 1, 1998 for which such election is made, by the Closing Price on the date
of the Participant’s election. If the formula produces a fractional Deferred
Stock Unit, then the fractional Deferred Stock shall be rounded off to the
nearest thousandth and credited to the Participant. Once a Participant has made
an election under this Section 3.2 to convert some or all of his Deferred Cash
Account to Deferred Stock Units of the Corporation, the Corporation’s rights and
obligations, if any, with respect to the Deferred Stock Units will be governed
by this Plan.

 

-5-



--------------------------------------------------------------------------------

3.3 Deferral Election.

(a) Subject to the restrictions and conditions hereinafter provided, a
Participant may irrevocably elect, as a Deferral Contribution with respect to a
Plan Year, to receive an amount of his Compensation which is specified by his
Deferral Election for such Plan Year in the form of Deferred Stock Units. Any
such election must be filed with the Administrator at the time required under
Section 2.2(b).

(b) The following conditions apply:

(i) The maximum Deferral Contribution of Retainer with respect to any
Participant for a Plan Year shall be one hundred percent of his Retainer for
such Plan Year and such election shall be made in whole dollar amounts. A
Participant who elects to receive his Retainer in Deferred Stock Units shall
have credited to his Deferred Stock Unit Account as of the first day of each
calendar quarter the number of Deferred Stock Units determined by dividing that
portion of his accrued, deferred Retainer for the quarter (determined by
dividing the amount of such Retainer previously selected by the Participant to
be applied to the purchase of Deferred Stock Units by four) by the Closing Price
as of the first day of such calendar quarter.

(ii) The maximum Deferral Contribution of Additional Fees with respect to any
Participant for a Plan Year shall be one hundred percent of his Additional Fees
for such Plan Year and such election shall be made in twenty-five percent
increments. A Participant who elects to receive his Additional Fees in Deferred
Stock Units shall have credited to his Deferred Stock Unit Account as of the
first day of the month following the month in which such Additional Fees are
accrued the number of Deferred Stock Units determined by dividing the deferred
portion of his Additional Fees by the Closing Price as of the day the Deferred
Stock Units are credited to his Account.

(iii) A Participant who elects to defer one hundred percent of his Compensation
shall receive additional Deferred Stock Units equal to twenty percent of said
Participant’s Compensation for the Plan Year. Such Deferred Stock Units shall be
credited to the Participant in addition to the Deferred Stock Units received as
a result of the election to defer the Retainer and Additional Fees in the manner
provided by subsections (i) and (ii) above.

(iv) A separate Deferral Election must be filed for each Plan Year.

(v) Each Deferral Election shall be made on a form provided by the Administrator
and shall specify the Deferral Amount and source of deferrals and such
additional information as the Administrator may require.

 

-6-



--------------------------------------------------------------------------------

(vi) A Deferral Election must specify the period of payment. A Participant may
elect to receive a lump sum payment or annual or quarterly installment payments
over periods of five, ten or fifteen years.

(vii) A Deferral Election must specify the Benefit Commencement Date, as
described below:

(A) This subsection (vii)(A) applies solely to a Participant’s Pre-2005 Account.
In his Deferral Election, a Participant may elect to receive his lump sum
payment, or begin receiving installment payments, on the January 1 after age 55,
60 or 65. A Participant shall have the option of postponing the elected Benefit
Commencement Date of a Deferral Benefit by making an irrevocable subsequent
deferral election at least one year before such Deferral Benefit is payable,
provided that the Participant may not change his previous allocation of amounts
to his Deferred Cash Account and Deferred Stock Unit Account at such time and
provided that the Participant may not postpone the elected Benefit Commencement
Date past the Participant’s 70th birthday. For example, a Participant who makes
an initial election to receive a lump sum payment on January 1 after he attains
age 65, and wishes to postpone his Benefit Commencement Date until age 70 must
make a subsequent deferral election no later than January 1 after he attains age
64 and must specify that the payment is being deferred to age 70.

(B) This subsection (vii)(B) applies solely to a Participant’s Post-2004
Account. In his Deferral Election, a Participant may elect to receive his lump
sum payment, or begin receiving installment payments, on the January 1 after
attainment of any age through age 70, on the January 1 after the Participant’s
retirement from service on the Board, or on the later of these two events. A
Participant may postpone a Benefit Commencement Date scheduled for January 1
after attainment of a specified age for a period of not less than five years by
making an irrevocable election to do so, provided such election is made at least
twelve months before the scheduled Benefit Commencement Date. In addition, an
election to postpone a Benefit Commencement Date may not take effect for twelve
months after the date of the election, and no such election may be made if the
minimum five-year period described in the preceding sentence would extend beyond
January 1 after the Participant’s 70th birthday. For example, a Participant who
makes an initial election to receive a lump sum payment on January 1 after he
attains age 68 may not postpone his Benefit Commencement Date. A Participant who
makes an initial election to receive a lump sum payment on January 1 after the
later of age 68 or retirement may not postpone his Benefit Commencement Date,
but will receive his benefit after age 68 if he remains in service on the Board
past that date. A Benefit Commencement Date scheduled for January 1 after the
retirement of a Participant who is a Key Employee may be

 

-7-



--------------------------------------------------------------------------------

adjusted for his Post-2004 Account to the first day of the month following the
six–month anniversary of the Participant’s retirement. Such adjustment shall
occur only if it results in a Benefit Commencement Date that is later than the
Benefit Commencement Date specified in the Participant’s Deferral Election.

A Participant shall make an election to postpone his Benefit Commencement Date
on a form designated by the Administrator.

3.4 Subtractions from Deferred Cash Account and Deferred Stock Unit Account. All
distributions from a Participant’s Deferred Cash Account and Deferred Stock Unit
Account shall be subtracted when such distributions are made.

3.5 Crediting of Interest to Deferred Cash Account. There shall be credited to
each Participant’s Deferred Cash Account an amount representing interest on the
balance of such account. Under the Former Plan, the interest was credited as of
the first day of the Deferral Year. Under this Plan, interest shall be credited
as earned. Such interest shall be based on the applicable Rate of Return for the
Deferral Year.

3.6 Equitable Adjustment in Case of Error or Omission. If an error or omission
is discovered in the Deferred Cash Account and Deferred Stock Unit Account of a
Participant, the Administrator shall make such equitable adjustment as the
Administrator deems appropriate.

3.7 Statement of Benefits. Within a reasonable time after the end of the Plan
Year and at the date a Participant’s Deferral Benefit or Death Benefit becomes
payable under the Plan, the Administrator shall provide to each Participant (or,
if deceased, to his Beneficiary) a statement of the benefit under the Plan.

ARTICLE IV

Accounts and Investments

4.1 Accounts. A separate Pre-2005 Account and Post-2004 Account under the Plan
shall be established for each Participant. Such Account shall be (a) credited
with the amounts credited in accordance with Sections 3.2 and 3.3, (b) credited
(or charged, as the case may be) with the investment results determined in
accordance with Sections 4.2 and 4.3, and (c) charged with the amounts paid by
the Plan to or on behalf of the Participant in accordance with Article VII. With
each Participant’s Account, separate subaccounts (including, as necessary, a
Deferred Stock Unit Account and a Deferred Cash Account) shall be maintained to
the extent that the Board determines them necessary or useful in the
administration of the Plan.

4.2 Deferred Stock Units. Except as provided below, a Participant’s Deferred
Stock Unit Account shall be treated as if it were invested in Deferred Stock
Units that are equivalent in

 

-8-



--------------------------------------------------------------------------------

value to the fair market value of the shares of the Corporation’s common stock
in accordance with the following rules:

(a) The number of Deferred Stock Units credited to a Participant’s Deferred
Stock Unit Account shall be increased on each date on which a dividend is paid
on the Corporation’s common stock. The number of additional Deferred Stock Units
credited to a Participant’s Deferred Stock Unit Account as a result of such
increase shall be determined by (i) multiplying the total number of Deferred
Stock Units (with fractional Deferred Stock Units rounded off to the nearest
thousandth) credited to the Participant’s Deferred Stock Unit Account
immediately before such increase by the amount of the dividend paid per share of
the Corporation’s common stock on the dividend payment date, and (ii) dividing
the product so determined by the Closing Price on the dividend payment date.

(b) The dollar value of the Deferred Stock Units credited to a Participant’s
Deferred Stock Unit Account on any date shall be determined by multiplying the
number of Deferred Stock Units (including fractional Deferred Stock Units)
credited to the Participant’s Deferred Stock Unit Account by the Closing Price
on that date.

(c) In the event of a transaction or event described in this subsection (c), the
number of Deferred Stock Units credited to a Participant’s Deferred Stock Unit
Account shall be adjusted in such manner as the Board, in its sole discretion,
deems equitable. A transaction or event is described in this subsection (c) if
(i) it is a dividend (other than regular quarterly dividends) or other
distribution (whether in the form of cash, shares, other securities, or other
property), extraordinary cash dividend, recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
repurchase, or exchange of shares or other securities, the issuance or
exercisability of stock purchase rights, the issuance of warrants or other
rights to purchase shares or other securities, or other similar corporate
transaction or event and (ii) the Board determines that such transaction or
event affects the shares of the Corporation’s common stock, such that an
adjustment pursuant to this subsection (c) is appropriate to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.

4.3 Hypothetical Nature of Accounts and Investments. Each Account established
under this Article IV shall be maintained for bookkeeping purposes only. Neither
the Plan nor any of the Accounts established under the Plan shall hold any
actual funds or assets. The Deferred Stock Units established hereunder shall be
used solely to determine the amounts to be paid hereunder, shall not represent
an equity security of the Corporation, and shall not carry any voting or
dividend rights.

 

-9-



--------------------------------------------------------------------------------

ARTICLE V

Vesting

A Participant’s Deferred Cash Account and Deferred Stock Unit Account shall be
fully vested and non-forfeitable at all times.

ARTICLE VI

Death Benefits

6.1 Pre-Benefit Commencement Date Death Benefit. In the event that a Participant
dies prior to his Benefit Commencement Date, the Beneficiary of such Participant
shall be entitled to receive as a Death Benefit an amount equal to the Deferral
Benefit that the Participant would have received had the Participant lived to
his Benefit Commencement Date and received the full Deferral Benefit. This Death
Benefit shall be calculated by increasing the value of the Participant’s
Deferred Cash Account by the amount that would have been credited as interest at
the Rate of Return from the date of death through the Participant’s Benefit
Commencement Date assuming, for purposes of this additional interest crediting
only, the Participant’s Deferred Stock Unit Account had been converted to a
Deferred Cash Account and added to the Participant’s existing Deferred Cash
Account as of the first day of the month following the Participant’s date of
death. This Death Benefit shall be paid pursuant to the Participant’s election
form except that the payment shall be made, or begin, on the first of January
after the Participant’s date of death. To the extent not paid out in a lump sum
payment, the Participant’s Deferred Stock Unit Account will continue to be
credited with additional Deferred Stock Units in accordance with Section 4.2 and
the Participant’s Deferred Cash Account, as adjusted by this Section 6.1, shall
accrue interest thereafter at the Rate of Return.

6.2 Post-Benefit Commencement Date Death Benefit. In the event that a
Participant dies after his Benefit Commencement Date, then the Beneficiary of
such Participant shall be entitled to receive as a Death Benefit a continuation
of the payment of the Deferral Benefit in the same manner and in the same amount
that the Participant would have received had the Participant lived to receive
the Deferral Benefit.

ARTICLE VII

Payment of Benefits

7.1 Payment of Deferral Benefit. A Participant’s Deferral Benefit, if any, shall
become payable to the Participant as of the Benefit Commencement Date specified
in his Deferral Election (or adjusted Benefit Commencement Date described in
Section 3.3(b)(vii)(B)) or as soon thereafter as is administratively practical.
The first payment made on an adjusted Benefit Commencement Date shall include a
“catch-up” amount equal to the sum of the payments that would have been made to
the Participant during the period preceding the adjusted

 

-10-



--------------------------------------------------------------------------------

Benefit Commencement Date if no adjustment had been made. If the Participant has
elected to receive the Deferral Benefit in installments, each of the
Participant’s installment payments shall be comprised of accrued interest, if
any, and that portion of the Participant’s Deferral Benefit equal to the
balances in the Participant’s Deferred Cash Account and Deferred Stock Unit
Account divided by the number of remaining installment payments to be made to
the Participant.

7.2 Payment of Death Benefit. A Participant’s pre-commencement Death Benefit
shall be payable to his Beneficiary as set forth in Article VI. A Participant’s
post-commencement Death Benefit shall be paid in installments payable over the
period irrevocably elected by the Participant pursuant to his Deferral Election.

7.3 Form of Payment of Deferral Benefit. A Participant’s Deferred Stock Unit
Account shall be paid in shares of the Corporation’s common stock, with
fractional shares paid in cash, and the Deferred Cash Account shall be paid in
cash.

7.4 Benefit Determination and Payment Procedure. The Administrator shall make
all determinations concerning eligibility for benefits under the Plan, the time
or terms of payment, and the form or manner of payment to the Participant or the
Participant’s Beneficiary, in the event of the death of the Participant. The
Administrator shall promptly notify the Corporation of each such determination
that benefit payments are due and provide to the Corporation all other
information necessary to allow the Corporation to carry out said determination,
whereupon the Corporation shall pay such benefits in accordance with the
Administrator’s determination.

7.5 Payments to Minors and Incompetents. If a Participant or Beneficiary
entitled to receive any benefits hereunder is a minor or is adjudged to be
legally incapable of giving valid receipt and discharge for such benefits, or is
deemed so by the Administrator, benefits will be paid to such person as the
Administrator may designate for the benefit of such Participant or Beneficiary.
Such payments shall be considered a payment to such Participant or Beneficiary
and shall, to the extent made, be deemed a complete discharge of any liability
for such payments under the Plan.

7.6 Distribution of Benefit When Distributee Cannot Be Located. The
Administrator shall make all reasonable attempts to determine the identity
and/or whereabouts of a Participant or a Participant’s Beneficiary entitled to
benefits under the Plan, including the mailing by certified mail of a notice to
the last known address shown on the Corporation’s or the Administrator’s
records. If the Administrator is unable to locate such a person entitled to
benefits hereunder, or if there has been no claim made for such benefits, the
Corporation shall continue to hold the benefit due such person, subject to any
applicable statute of escheats.

7.7 Acceleration of Benefits Prohibited. Except as provided in Treasury
Regulations, no acceleration in the time or schedule of any payment or amount
scheduled to be paid from the Participant’s Post-2004 Account is permitted.

 

-11-



--------------------------------------------------------------------------------

ARTICLE VIII

Beneficiary Designation

A Participant may designate a Beneficiary. Any Beneficiary designation made
hereunder shall be effective only if properly signed and dated by the
Participant and delivered to the Administrator prior to the time of the
Participant’s death. The most recent Beneficiary designation received by the
Administrator shall be the effective Beneficiary designation for all Plan Years
and shall supercede all prior Beneficiary designations unless specifically
designated otherwise. Any Beneficiary designation hereunder shall remain
effective until changed or revoked hereunder.

A Beneficiary designation may be changed by the Participant at any time, or from
time to time, by filing a new designation in writing with the Administrator.

If the Participant dies without having designated a Beneficiary, or if the
Beneficiary so designated has predeceased him, then his estate shall be deemed
to be his Beneficiary.

If a Beneficiary of the Participant shall survive the Participant but shall die
before the Participant’s entire benefit under the Plan has been distributed,
then the unpaid balance thereof shall be distributed to any other beneficiary
named by the deceased Beneficiary to receive his interest or, if none, to the
estate of the deceased Beneficiary.

ARTICLE IX

Withdrawals

9.1 No Withdrawals Permitted. No withdrawals or other distributions shall be
permitted from the Deferred Cash Account and Deferred Stock Unit Account except
as provided in Article VII.

9.2 Hardship Exemption.

(a) A distribution of a portion of the Participant’s Deferral Account because of
an Unforeseeable Emergency will be permitted only to the extent required by the
Participant to satisfy the emergency need. Whether an Unforeseeable Emergency
has occurred will be determined solely by the Administrator. Distributions in
the event of an Unforeseeable Emergency may be made by and with the approval of
the Administrator upon written request by a Participant.

(b) An “Unforeseeable Emergency” is defined as a severe financial hardship to
the Participant resulting from a sudden and unexpected illness or accident of
the Participant or of a dependent of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the

 

-12-



--------------------------------------------------------------------------------

Participant’s control. The circumstances that will constitute an Unforeseeable
Emergency will depend upon the facts of each case, but, in any event, any
distribution under this Section 9.2 shall not exceed the remaining amount
required by the Participant to resolve the hardship after (i) reimbursement or
compensation through insurance or otherwise, (ii) obtaining liquidation of the
Participant’s assets, to the extent such liquidation would not itself cause a
severe financial hardship, or (iii) suspension of deferrals under the Plan.

ARTICLE X

Funding

All Plan Participants and Beneficiaries are general unsecured creditors of the
Corporation with respect to the benefits due hereunder and the Plan constitutes
a mere promise by the Corporation to make benefit payments in the future. It is
the intention of the Corporation that the Plan be considered unfunded for tax
purposes.

The Corporation may, but is not required to, purchase life insurance in amounts
sufficient to provide some or all of the benefits provided under this Plan or
may otherwise segregate assets for such purpose.

The Corporation may, but is not required to, establish a grantor trust which may
be used to hold assets of the Corporation which are maintained as reserves
against the Corporation’s unfunded, unsecured obligations hereunder. Such
reserves shall at all times be subject to the claims of the Corporation’s
creditors. To the extent such trust or other vehicle is established, and assets
contributed, for the purpose of fulfilling the Corporation’s obligation
hereunder, then such obligation of the Corporation shall be reduced to the
extent such assets are utilized to meet its obligations hereunder. Any such
trust and the assets held thereunder are intended to conform in substance to the
terms of the model trust described in Revenue Procedure 92-64.

ARTICLE XI

Change of Control

11.1 Change of Control.

A “Change of Control” shall mean

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that

 

-13-



--------------------------------------------------------------------------------

for purposes of this subsection (a), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the
Corporation, (ii) any acquisition by the Corporation, (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation or (iv) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section; or

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation common
stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
common stock and Outstanding Corporation Voting Securities, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(d) Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

 

-14-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, for purposes of subsection (a) of this Section, a
Change of Control shall not be deemed to have taken place if, as a result of an
acquisition by the Corporation which reduces the Outstanding Corporation common
stock or the Outstanding Corporation Voting Securities, the beneficial ownership
of a Person increases to 20% or more of the Outstanding Corporation common stock
or the Outstanding Corporation Voting Securities; provided, however, that if a
Person shall become the beneficial owner of 20% or more of the Outstanding
Corporation common stock or the Outstanding Corporation Voting Securities by
reason of share purchases by the Corporation and, after such share purchases by
the Corporation, such Person becomes the beneficial owner of any additional
shares of the Outstanding Corporation common stock or the Outstanding
Corporation Voting Stock, for purposes of subsection (a) of this Section, a
Change of Control shall be deemed to have taken place.

11.2 Effect of Change of Control.

(a) Upon a Change of Control, the Corporation shall establish, if one has not
been established, a grantor trust, as described in Section 10.1(c) and shall
contribute to such trust within seven days of the Change of Control and within
thirty days of the end of each Plan Year thereafter, a lump sum payment equal to
the difference between the aggregate value of all Participants’ Accounts and the
value of the assets of the trust on the date of the Change of Control or end of
the Plan Year.

(b) Notwithstanding any other provision in any other Article of this Plan to the
contrary, in the event a Participant ceases to serve as a Director of the
Corporation (or as a Director of any publicly held acquiring parent corporation
in the event the Corporation is not the surviving publicly held parent
corporation in the Change of Control transaction) within three years following a
Change of Control, (i) the value of all amounts deferred by a Participant which
have not yet been credited to the Participant’s Account and (ii) the value of
such Participant’s Account shall be paid to the Participant in a lump-sum
payment no later than thirty days after the date of the Participant’s separation
from service; provided, however, that with respect to the Post-2004 Account of a
Key Employee, such distribution shall be paid on first day of the month
following the six-month anniversary of the Participant’s separation from service
(and shall be calculated as of that date). The value of such Participant’s
Deferred Stock Unit Account shall be paid in shares of the Corporation’s common
stock (or the stock of an Acquiring Corporation as provided in Section 11.2(c)),
with fractional shares paid in cash and the value of such Participant’s Deferred
Cash Account shall be paid in cash.

(c) Upon a Change of Control, each Participant’s Stock Unit Account shall be
adjusted as provided in Section 4.1(c). The amount of such adjustment shall be
determined by the Board (which, for this purpose, shall be comprised solely of
employee members of the Board prior to the Change of Control) so as to reflect
fairly and equitably appropriate circumstances as the Board deems appropriate,
including, without limitation, the recent price of shares of the Corporation’s
common stock. For purposes of adjustments under this Section 11.2(c), the value
of a Participant’s Deferred Stock Unit Account shall be adjusted to the greater
of (1) the Closing

 

-15-



--------------------------------------------------------------------------------

Price on or nearest the date on which the Change of Control is deemed to occur,
or (2) the highest per share price for shares of the Corporation’s common stock
actually paid in connection with the Change of Control. In the event the
consideration received in the Change of Control transaction by the holders of
the Corporation’s common stock includes shares of stock of another corporation
(an “Acquiring Corporation”), the adjustment under this Section 11.2(c) shall
include converting each Deferred Stock Unit into units of stock of the Acquiring
Corporation of the same class as the shares received by the holders of the
Corporation’s common stock in the Change of Control transaction using the same
exchange ratio as the exchange ratio used in the Change of Control transaction
and such units shall be deemed to be equivalent in value to the fair market
value of such shares of the Acquiring Corporation. Such units shall thereafter
be deemed to be Deferred Stock Units within the meaning of this Plan and
accounted for and adjusted accordingly. Any other adjustment made to a Deferred
Stock Unit Account, including an adjustment relating to other consideration
received in the Change of Control transaction by the holders of the
Corporation’s common stock, shall be credited to the Participant’s Deferred Cash
Account.

ARTICLE XII

Plan Administration

12.1 Appointment of Administrator. The Executive Compensation Committee may
appoint one or more persons to serve as the Administrator for the purpose of
administering the Plan. In the event more than one person is appointed, the
persons shall form a committee for the purpose of functioning as the
Administrator. The person or committeemen serving as Administrator shall serve
for indefinite terms at the pleasure of the Executive Compensation Committee,
and may, by thirty days prior written notice to the Executive Compensation
Committee, terminate such appointment.

12.2 Duties and Responsibilities of Plan Administrator.

(a) The Administrator shall maintain and retain necessary records regarding its
administration of the Plan.

(b) The Administrator is empowered to settle claims against the Plan and to make
such equitable adjustments in a Participant’s or Beneficiary’s rights or
entitlements under the Plan as it deems appropriate in the event an error or
omission is discovered or claimed in the operation or administration of the
Plan.

(c) The Administrator may construe the Plan, correct defects, supply omissions
or reconcile inconsistencies to the extent necessary to effectuate the Plan, and
such action shall be conclusive.

 

-16-



--------------------------------------------------------------------------------

ARTICLE XIII

Amendment or Termination of Plan

The Plan may be terminated or amended at any time by the Board, effective as of
any date specified. Any such action taken by the Board shall be evidenced by a
resolution and shall be communicated to Participants and Beneficiaries prior to
the effective date thereof. No amendment or termination shall decrease a
Participant’s Deferral Benefit accrued prior to the effective date of the
amendment or termination. Solely with respect to a Participant’s Pre-2005
Account, the Board reserves the right unilaterally to shorten the deferral
period of any Participant hereunder in its sole discretion if, in its sole
discretion, it determines that to do so will be fair and equitable to the
Participant.

ARTICLE XIV

Miscellaneous

14.1 Non-assignability. The interests of each Participant under the Plan are not
subject to claims of the Participant’s creditors; and neither the Participant
nor his Beneficiary shall have any right to sell, assign, transfer or otherwise
convey the right to receive any payments hereunder or any interest under the
Plan, which payments and interest are expressly declared to be non-assignable
and non-transferable.

14.2 Notices and Elections. All notices required to be given in writing and all
elections required to be made in writing under any provision of the Plan shall
be invalid unless made on such forms as may be provided or approved by the
Administrator and, in the case of a notice or election by a Participant or
Beneficiary, unless executed by the Participant or Beneficiary giving such
notice or making such election. Notices and elections shall be deemed given or
made when received by any member of the committee that serves as Administrator.

14.3 Delegation of Authority. Whenever the Corporation is permitted or required
to perform any act, such act may be performed by its Chief Executive Officer or
President or other person duly authorized by its Chief Executive Officer or
President or its Board.

14.4 Service of Process. The Administrator shall be the agent for service of
process on the Plan.

14.5 Governing Law. The Plan shall be construed, enforced and administered in
accordance with the laws of the Commonwealth of Virginia.

14.6 Binding Effect. The Plan shall be binding upon and inure to the benefit of
the Corporation, its successors and assigns, and the Participant and his heirs,
executors, administrators and legal representatives.

 

-17-



--------------------------------------------------------------------------------

14.7 Severability. If any provision of the Plan should for any reason be
declared invalid or unenforceable by a court of competent jurisdiction, the
remaining provisions shall nevertheless remain in full force and effect.

14.8 Gender and Number. In the construction of the Plan, the masculine shall
include the feminine or neuter and the singular shall include the plural and
vice-versa in all cases where such meanings would be appropriate.

14.9 Titles and Captions. Titles and captions and headings herein have been
inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof.

14.10 Stock Subject to Plan. Up to 100,000 shares of the Corporation’s common
stock may be distributed pursuant to Section 7.3. In the event of a transaction
described in Section 4.2(c), the maximum number of shares that may be
distributed shall be adjusted as the Board, in its sole discretion, deems
appropriate.

14.11 Effective Date/Term. This Plan, as amended and restated, has been approved
by the Board, effective January 1, 2005. No Deferral Contributions may be made
under the Plan for any Plan Year ending after December 31, 2013. Except as
provided in Section 13.1 with respect to a Participant’s Pre-2005 Account or
Section 7.7, the expiration or termination of this Plan in whole or in part
shall not shorten the deferral period of any Participant.

 

-18-